DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0001583 (hereafter Teh).
Regarding claim 1, Teh, at least as shown in figure 1, discloses a backplane (a components carrier) for electrically connecting electrical components (110, 160, 210-230), the backplane comprising:
a carrier plate (120);

at least one actuator unit (devices 210-230), arranged in the carrier plate, wherein the at least one actuator unit is embodied as a microsystem, and wherein the at least one actuator unit includes two or more actuator units, arranged in a plurality of layers in the carrier plate (see par.33). 
	Regarding claim 6, Teh discloses the backplane of claim 1, wherein the carrier plate is produced, at least in a region surrounding the at least one actuator unit, so that the at least one actuator unit (210-230) is embedded into the carrier plate. 
It is noted that the limitation " using a 3D printing " is a process limitation in a product claim and is treated in accordance with MPEP 2113.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777Fo 2d 695,698 USPQ 964, 966 (Fed.   Cir.1985). See also MPEP 2113.
	Regarding claim 10, Teh discloses a switchgear cabinet (considering so) comprising the backplane of claim 1. 
	It is noted that the recitation, "a switchgear cabinet comprising", has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim follow the preamble is a self-contained description of the structure not depend for Kropa V. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 16, Teh discloses the backplane of claim 1, wherein the at least one actuator unit (210-230) is embodied as a MEMS (see par.33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teh.
Regarding claim 2, Teh discloses the backplane of claim 1, wherein the at least one actuator unit is embodied as a populated printed circuit board (see figs.1-3, which show each device is formed as a populated printed circuit board).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the at least one actuator unit is embodied as a populated printed circuit board, since this feature is well known in the printed circuit board art.
	Regarding claim 19, Teh discloses the backplane of claim 2, wherein the carrier plate is produced, at least in a region surrounding the at least one actuator unit, so that the at least one actuator unit is embedded into the carrier plate.
It is noted that the limitation " using a 3D printing " is a process limitation in a product claim and is treated in accordance with MPEP 2113.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777Fo 2d 695,698 USPQ 964, 966 (Fed.   Cir.1985). See also MPEP 2113.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847